FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                       Feb 05 2013, 10:01 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                  CLERK
                                                            of the supreme court,
                                                            court of appeals and
                                                                   tax court




ATTORNEY FOR APPELLANT:                        ATTORNEYS FOR APPELLEE:

HUGH N. TAYLOR                                 ROBERT J. HENKE
Hugh N. Taylor, P.C.                           Department of Child Services,
Auburn, Indiana                                Central Administration
                                               Indianapolis, Indiana

                                               MICHELLE S. BOSTAIN
                                               DCS, Steuben County Office
                                               Angola, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE INVOLUNTARY               )
TERMINATION OF THE PARENT-CHILD                )
RELATIONSHIP OF L.R., MINOR CHILD,             )
AND HER FATHER, R.R.,                          )
                                               )
R.R.                                           )
                                               )
       Appellant-Respondent,                   )
                                               )
               vs.                             )    No. 76A03-1206-JT-286
                                               )
INDIANA DEPARTMENT OF CHILD                    )
SERVICES,                                      )
                                               )
       Appellee-Petitioner.                    )


                      APPEAL FROM THE STEUBEN CIRCUIT COURT
                           The Honorable Allen N. Wheat, Judge
                              Cause No. 76C01-1203-JT-113
                                                    February 5, 2013

                      MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge

          Appellant-Respondent R.R. (“Father”) appeals the juvenile court’s order terminating

his parental rights to L.R. In challenging the termination of his parental rights, Father does

not challenge the sufficiency of the evidence provided by the Indiana Department of Child

Services (“DCS”) but rather alleges only that the juvenile court abused its discretion in

denying his request for a continuance of the termination proceedings. Concluding that the

juvenile court did not abuse its discretion in denying Father’s request for a continuance, we

affirm.

                                 FACTS AND PROCEDURAL HISTORY

          Father has one child, L.R., at issue in this appeal.1 L.R. was born on November 12,

2006. Father was not present at L.R.’s birth but claimed to have been involved with L.R. and

L.R.’s mother for approximately six or seven months after L.R.’s birth. Father has been

incarcerated since November of 2008, and has not had contact with or engaged in a

meaningful relationship with L.R. since becoming incarcerated. DCS first became involved

with L.R. after receiving reports that T.B., an adult with whom L.R.’s mother had left L.R.,

had sexually molested L.R. The reports of molestation were subsequently substantiated, after

which L.R. was removed from her mother’s care.

          On December 14, 2010, DCS filed a petition alleging that L.R. was a child in need of


          1
              The termination of the parental rights of L.R.’s mother is not at issue in this appeal.


                                                          2
services (“CHINS”). On February 22, 2011, Father appeared at a hearing and denied the

CHINS allegation. Notwithstanding Father’s denial, the juvenile court adjudicated L.R. as a

CHINS. On March 15, 2011, Father was represented by counsel at a disposition hearing

during which he was ordered to participate in various services.

       On March 14, 2012, DCS filed a petition seeking the termination of Father’s parental

rights to L.R. The juvenile court conducted an initial hearing on the termination petition on

April 24, 2012. Father appeared at this hearing and denied the allegations set forth in the

termination petition.

       On May 24, 2012, Father filed a motion for continuance in which he stated that he had

filed a petition for post-conviction relief (“PCR”) with respect to unrelated criminal

convictions from Allen County. Father requested that the juvenile court continue the

termination proceedings for ninety days to allow the Allen County post-conviction court an

opportunity to conduct a hearing on his PCR petition. The juvenile court denied Father’s

motion. On May 25, 2012, the juvenile court conducted an evidentiary termination hearing at

which Father appeared and was represented by counsel. At the beginning of the hearing,

Father renewed his request for a continuance of the termination proceedings. The juvenile

court denied Father’s request and moved forward with the evidentiary hearing.

       During the evidentiary hearing, DCS introduced evidence relating to Father’s failure

to remedy the conditions leading to L.R.’s removal, including his failure to complete any of

the services recommended by DCS, his incarceration until at least 2018, his lack of

guaranteed stability upon release, and his lack of contact or a meaningful relationship with



                                             3
L.R. DCS also provided evidence indicating that termination of Father’s parental rights was

in L.R.’s best interests and that its plan for the permanent care and treatment of L.R. was

adoption. On May 31, 2012, the juvenile court terminated Father’s parental rights to L.R.

Father now appeals.

                               DISCUSSION AND DECISION

       The Fourteenth Amendment to the United States Constitution protects the traditional

right of a parent to establish a home and raise his children. Bester v. Lake Cnty. Office of

Family & Children, 839 N.E.2d 143, 145 (Ind. 2005). Further, we acknowledge that the

parent-child relationship is “one of the most valued relationships of our culture.” Id.

However, although parental rights are of a constitutional dimension, the law allows for the

termination of those rights when a parent is unable or unwilling to meet her responsibility as

a parent. In re T.F., 743 N.E.2d 766, 773 (Ind. Ct. App. 2001), trans. denied. Therefore,

parental rights are not absolute and must be subordinated to the child’s interest in

determining the appropriate disposition of a petition to terminate the parent-child

relationship. Id.

       The purpose of terminating parental rights is not to punish the parent but to protect the

child. Id. Termination of parental rights is proper where the child’s emotional and physical

development is threatened. Id. The juvenile court need not wait until the child is irreversibly

harmed such that her physical, mental, and social development is permanently impaired

before terminating the parent-child relationship. Id.

                    Whether the Juvenile Court Abused its Discretion in
                      Denying Father’s Request for a Continuance


                                               4
       Father argues that the trial court abused its discretion in denying his request for a

continuance.

       The decision to grant or deny a motion for a continuance rests within the sound
       discretion of the trial court. Riggin v. Rea Riggin & Sons, Inc., 738 N.E.2d
       292, 311 (Ind. Ct. App. 2000). We will reverse the trial court only for an
       abuse of that discretion. Id. An abuse of discretion may be found in the denial
       of a motion for a continuance when the moving party has shown good cause
       for granting the motion. Id. However, no abuse of discretion will be found
       when the moving party has not demonstrated that he or she was prejudiced by
       the denial. Id.

Rowlett v. Vanderburgh Cnty. Office of Family & Children, 841 N.E.2d 615, 619 (Ind. Ct.

App. 2006).

       In arguing that the juvenile court abused its discretion in denying his request for a

continuance, Father claims that the juvenile court’s denial of his requested continuance

resulted in a denial of his procedural due process rights.

       The Due Process Clause of the United States Constitution prohibits state action
       that deprives a person of life, liberty, or property without a fair proceeding. In
       re Paternity of M.G.S., 756 N.E.2d 990, 1004 (Ind. Ct. App. 2001), trans.
       denied. When the State seeks to terminate the parent-child relationship, it must
       do so in a manner that meets the requirements of due process. J.T. v. Marion
       County Office of Family & Children, 740 N.E.2d 1261, 1264 (Ind. Ct. App.
       2000), reh’g denied, trans. denied. The nature of the process due in a
       termination of parental rights proceeding turns on the balancing of three
       factors: (1) the private interests affected by the proceeding, (2) the risk of error
       created by the State’s chosen procedure, and (3) the countervailing
       governmental interest supporting use of the challenged procedure. Id. This
       Court must first identify the precise nature of the private interest threatened by
       the State before we can properly evaluate the adequacy of the State’s process.
       In re M.G.S., 756 N.E.2d at 1005.

In re C.C., 788 N.E.2d 847, 852 (Ind. Ct. App. 2003), trans. denied.

       In cases involving the termination of one’s parental rights, both the private interests of



                                                5
the parent and the countervailing governmental interests that are affected by the proceedings

are substantial. Id. In particular, the action concerns a parent’s interest in the care, custody,

and control of his child, which again, has been recognized as one of the most valued

relationships in our culture. Id. (citing In re J.T., 740 N.E.2d at 1264). “Moreover, it is well

settled that the right to raise one’s child is an essential, basic right that is more precious than

property rights.” Id. (citing In re M.G.S., 756 N.E.2d at 1005). “As such, a parent’s interest

in the accuracy and justice of the decision is commanding.” Id. (citing In re J.T., 740 N.E.2d

at 1264). “On the other hand, the State’s parens patriae interest in protecting the welfare of

a child is also significant.” Id. (citing In re J.T., 740 N.E.2d at 1264).

       “Delays in the adjudication of a case impose significant costs upon the functions of

the government as well as an intangible cost to the life of the child involved.” Id. (citing In

re J.T., 740 N.E.2d at 1264). Thus, “[w]hile continuances may be necessary to ensure the

protection of a parent’s due process rights, courts must also be cognizant of the strain these

delays place upon a child.” Id. at 853. “When balancing the competing interests of a parent

and the State, we must also consider the risk of error created by the challenged procedure.”

Id.

       Here, Father contends that the juvenile court’s denial of his request for a continuance

precluded him from having the opportunity to be heard at a meaningful time. Father’s

challenge on appeal appears to be based solely on his belief that he had a successful claim on

PCR relating to his criminal convictions from Allen County and his hope that, if successful,

his sentences for those convictions might be reduced, allowing him to potentially participate



                                                6
in services sooner. However, Father’s belief about the potential success of his claim on PCR

is just that, his belief, and the juvenile court was not required to accept Father’s belief as

evidence that Father had a successful claim that would result in the reduction of his current

term of incarceration.

       The record demonstrates that Father requested the continuance one day before the

evidentiary hearing was scheduled to commence. The juvenile court denied Father’s request.

Father had attended prior termination proceedings but had not, at any time, requested that the

termination proceedings be continued pending the outcome of any unrelated criminal or post-

conviction proceedings. Father renewed his request for a continuance at the beginning of the

evidentiary hearing. This request was again denied. Father was present during the

evidentiary hearing and was represented by counsel. Father testified and, through his

counsel, had the opportunity to cross-examine DCS’s witnesses, present testimony and

exhibits, and fully participate in the proceedings.

       Father does not develop any argument as to why his attendance at and participation in

the evidentiary hearing did not constitute an opportunity to be heard at a meaningful time

sufficient to satisfy his procedural due process rights. Likewise, Father fails to establish that

he was prejudiced by the juvenile court’s denial of his request for a continuance.

Accordingly, we conclude that juvenile court did not abuse its discretion in denying Father’s

motion to continue. Rowlett, 841 N.E.2d at 619. Having concluded that the juvenile court

did not abuse its discretion in denying Father’s request for a continuance, we affirm the

judgment of the juvenile court.



                                               7
     The judgment of the juvenile court is affirmed.

NAJAM, J., and FRIEDLANDER, J., concur.




                                          8